To compel the respondent to settle the testimony in a chancery case.
Granted October 31, 1863.
'The court in vacation delivered to the clerk his decision in writing in fa.vof of defendant; on the next day defendant’s coun*971sel verbally informed tbe plaintiff’s counsel of tbe decision, which was the only notice he received from any source. On October 4, thereafter the plaintiff’s attorney signed a stipulation consenting to the taxation of defendant’s costs. Within ten days thereafter the case was prepared and served upon the attorney for defendant and notice given for settling the same by the judge at the time fixed; the defendant’s attorney objected to the settlement because the case was not prepared and served within ten days after the oral notice of the decision.,
Held, that under the statute the clerk must at least serve notice of the judgment on the successful party, and written notice must be served upon the other party before the ten days will commence to run.